OPINION OF THE COURT
Per Curiam.
*163On April 15, 2008, the respondent entered a plea of guilty to one count of grand larceny in the second degree, a felony, in the County Court, Suffolk County, before the Honorable James EX. Doyle. The respondent admitted that, between February 27, 2006 and April 30, 2006, he took the following amounts of money from clients: $165,000 from a real estate transaction involving Lisa Piscipo LoGuidice, $75,000 from James Bukofsky, and $49,800 from Virginia Laurie. The respondent was entrusted to hold those funds in escrow as his clients’ attorney. The respondent admittedly had no rights superior to those of his clients with respect to the subject funds and had no permission or authorization to take them.
Pursuant to Judiciary Law § 90 (4) (a), an attorney ceases to be an attorney and counselor-at-law or to be competent to practice law upon his or her conviction of a felony. Accordingly, the respondent was automatically disbarred upon the entry of his plea of guilty on April 15, 2008. Sentencing was adjourned pending resolution of certain financial issues and the respondent was released on his own recognizance.
Based upon the respondent’s felony conviction and automatic disbarment, the motion of the Grievance Committee for the Tenth Judicial District to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, EJ., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Joseph R. Maddalone, Jr., is disbarred, effective April 15, 2008, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Joseph R. Maddalone, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Joseph R. Maddalone, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
*164Ordered that if the respondent, Joseph R. Maddalone, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).